Exhibit 10.1



 EIGHTH AMENDMENT TO SECOND
AMENDED AND RESTATED CREDIT AGREEMENT




THIS EIGHTH AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this
“Eighth Amendment”), dated as of March 1, 2013, is by and among (i) HECLA ALASKA
LLC, a Delaware limited liability company, HECLA GREENS CREEK MINING COMPANY, a
Delaware corporation and HECLA JUNEAU MINING COMPANY, a Delaware corporation
(collectively, the “Borrowers”), (ii) each of the other obligors identified as
“Other Obligors” on the signature pages hereto and (iii) each of the banks and
other financial institutions identified as “Lenders” on the signature pages
hereto (the “Lenders”).




W I T N E S S E T H:




WHEREAS, pursuant to the Second Amended and Restated Credit Agreement, dated as
of October 14, 2009 (as amended, supplemented, amended and restated or otherwise
modified prior to the date hereof, the “Existing Credit Agreement” and, as
amended by this Eighth Amendment and as the same may be further amended,
supplemented, amended or restated or otherwise modified from time to time, the
“Credit Agreement”), among the Borrowers, the Obligors party thereto, the
Lenders party thereto, and The Bank of Nova Scotia, as administrative agent for
the Lenders (in such capacity, the “Administrative Agent”), the Lenders have
made commitments to extend certain credit facilities to the Borrowers;




WHEREAS, the Parent has requested that the Administrative Agent to enter into a
certain Commitment Letter, dated as of the date hereof (the “Commitment
Letter”), by which the Administrative Agent will agree to arrange acquisition
financing for certain transactions contemplated by the Parent, the Borrowers and
certain other Obligors;




WHEREAS, in consideration of the Administrative Agent’s agreement to enter into
the Commitment Letter, the Borrowers, the Parent and the other Obligors hereby
agree to amend certain provisions of the Existing Credit Agreement as more
specifically set forth herein, in each case upon the terms and conditions
contained in this Eighth Amendment.




NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and in consideration of the agreements herein
contained, the parties hereby agree as follows:

 

DEFINITIONS




Certain Definitions. Unless otherwise defined herein or the context otherwise
requires, the following terms used in this Eighth Amendment, including its
preamble and recitals, have the following meanings:




“Administrative Agent” is defined in the recitals.

 

 
1

--------------------------------------------------------------------------------

 

 

“Borrowers” is defined in the preamble.




“Credit Agreement” is defined in the recitals.




“Existing Credit Agreement” is defined in the recitals.




“Lenders” is defined in the preamble.




“Eighth Amendment” is defined in the preamble.




“Eighth Amendment Effective Date” is defined in Subpart 5.1.




Other Definitions. Unless otherwise defined herein or the context otherwise
requires, terms used in this Eighth Amendment, including its preamble and
recitals, have the meanings provided in the Credit Agreement.




AMENDMENTS TO EXISTING CREDIT AGREEMENT




Effective on (and subject to the occurrence of) the Eighth Amendment Effective
Date, the Existing Credit Agreement is hereby amended in accordance with this
Part II. Except as so amended, the Existing Credit Agreement and the other Loan
Documents shall continue in full force and effect.




Amendments.




Amendment to Section 1.1. Section 1.1 of the Existing Credit Agreement is hereby
amended as follows:




by adding the defined term “2013 Commitment Letter”, which shall read as
follows:




“2013 Commitment Letter” means that certain Commitment Letter, dated as of March
1, 2013, by and among the Parent and the Administrative Agent.




Amendments to Section 7.1. Section 7.1 of the Existing Credit Agreement is
hereby amended as follows:




by adding a new Section 7.1.17, which reads as follows:




SECTION 7.1.17. Minimum Cash Equivalent Investments. Until such time as the 2013
Commitment Letter is terminated, the Parent shall maintain at all times, at
least one hundred million Dollars ($100,000,000) in Cash Equivalent Investments.




By adding a new Section 7.1.18, which reads as follows:

 

 
2

--------------------------------------------------------------------------------

 

 

SECTION 7.1.18. Additional Security. As of the date of the 2013 Commitment
Letter, each Obligor agrees to take any and all such actions as are required or
requested by the Administrative Agent to effectuate the additional security
requirements and other material terms of 2013 Commitment Letter; provided,
however, in the event that the “Acquisition” (as defined in the Term Sheet) is
not completed, the additional security will be released.




Amendment to Section 7.2. Section 7.2 of the Existing Credit Agreement is hereby
amended as follows:




by adding a new Section 7.2.18, which reads as follows:




SECTION 7.2.18. Limitation on Draws. Until such time as the 2013 Commitment
Letter is terminated, no Borrower shall make any Borrowing Request or shall
otherwise draw or seek to draw any amounts of Loans under this Agreement.




Amendment to Section 7.2.2. Section 7.2.2(d) of the Existing Credit Agreement is
hereby amended by striking “$25,000,000” and inserting in its place,
“$50,000,000.”




 AFFIRMATION AND CONSENT

 

Affirmation and Consent. Each of the Obligors confirms that it has received a
copy of this Eighth Amendment and restates, ratifies and reaffirms each and
every term and condition set forth in the Credit Agreement and the other Loan
Documents to which it is a party, effective as of the date hereof, after giving
effect to this Eighth Amendment.




WAIVER




Permitted Acquisition. The Agent and each of the Lenders hereby agrees that
clause (b) of the definition of “Permitted Acquisition” in the Credit Agreement,
and the limitations of Section 7.2.5(h), shall be deemed not to apply to any
transaction to acquire the Capital Securities of Target (as such term is defined
in the Commitment Letter).




 CONDITIONS TO EFFECTIVENESS




Amendment Effective Date. This Eighth Amendment shall be and become effective as
of the date (the “Eighth Amendment Effective Date”) when the last of all of the
conditions set forth in this Part V shall have been satisfied.




Execution of Counterparts of Eighth Amendment. The Administrative Agent shall
have received counterparts satisfactory to the Administrative Agent of this
Eighth Amendment, which collectively shall have been duly executed on behalf of
each Borrower, each of the other Obligors and each Lender.

 

 
3

--------------------------------------------------------------------------------

 

 


Representations and Warranties. The representations and warranties contained in
Subpart 6.4 shall be true and correct in all material respects on and as of the
Eighth Amendment Effective Date.




Costs and Expenses, etc. The Administrative Agent shall have received for its
account and the account of each Lender, all fees, costs and expenses due and
payable pursuant to Section 10.3 of the Credit Agreement, if then invoiced, and
any and all other Loan Documents.




MISCELLANEOUS




Cross-References. References in this Eighth Amendment to any Part or Subpart
are, unless otherwise specified, to such Part or Subpart of this Eighth
Amendment.




Instrument Pursuant to Existing Credit Agreement. This Eighth Amendment is a
Loan Document executed pursuant to the Existing Credit Agreement and shall
(unless otherwise expressly indicated therein) be construed, administered and
applied in accordance with the terms and provisions of the Existing Credit
Agreement.




References in Other Loan Documents. At such time as this Eighth Amendment shall
become effective pursuant to the terms of Part V, all references in the Loan
Documents to the “Credit Agreement” shall be deemed to refer to the Credit
Agreement as amended by this Eighth Amendment.




Representations and Warranties of the Obligors. Each Obligor hereby represents
and warrants that (a) it has the requisite power and authority to execute,
deliver and perform this Eighth Amendment, (b) it is duly authorized to, and has
been authorized by all necessary action, to execute, deliver and perform this
Eighth Amendment, (c) the representations and warranties contained in Article VI
of the Credit Agreement and applicable to such Obligor are true and correct in
all material respects on and as of the date hereof as though made on and as of
such date (except for those which expressly relate to an earlier date) after
giving effect to the amendments contained herein and (d) no Default or Event of
Default exists under the Credit Agreement on and as of the date hereof after
giving effect to the amendments contained herein.




Counterparts. This Eighth Amendment may be executed by the parties hereto in
several counterparts, each of which shall be deemed to be an original and all of
which shall constitute together but one and the same agreement. Delivery of
executed counterparts of this Eighth Amendment by telecopy or other electronic
transmission shall be effective as an original and shall constitute a
representation that an original will be delivered.




Full Force and Effect; Limited Amendment. Except as expressly amended or waived
hereby, all of the representations, warranties, terms, covenants, conditions and
other provisions of the Existing Credit Agreement and the Loan Documents shall
remain unchanged and shall continue to be, and shall remain, in full force and
effect in accordance with their respective terms. The amendments set forth
herein shall be limited precisely as provided for herein to the provisions
expressly amended herein and shall not be deemed to be an amendment to, waiver
of, consent to or modification of any other term or provision of the Existing
Credit Agreement or any other Loan Document or of any transaction or further or
future action on the part of any Obligor which would require the consent of the
Lenders under the Existing Credit Agreement or any of the Loan Documents.

 

 
4

--------------------------------------------------------------------------------

 

 


Governing Law. THIS EIGHTH AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.




Successors and Assigns. This Eighth Amendment shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.




* * * * *

 

 

 

 
5

--------------------------------------------------------------------------------

 

 


Each of the parties hereto has caused a counterpart of this Eighth Amendment to
be duly executed and delivered as of the date first above written.

 

 

BORROWERS

HECLA ALASKA LLC,

 

a Delaware limited liability company

By: Hecla Limited, 
its Managing Member         By: /s/ James A. Sabala       Name:   James A.
Sabala

Title:     Vice President & Treasurer

       

 



HECLA GREENS CREEK MINING COMPANY,   a Delaware corporation         By:
/s/ James A. Sabala       Name: James A. Sabala
Title:  Vice President & Treasurer        



 



HECLA JUNEAU MINING COMPANY,

  a Delaware corporation         By: /s/ James A. Sabala       Name: James A.
Sabala
Title:  Vice President & Treasurer        



 



OTHER OBLIGORS:

HECLA MINING COMPANY,

 

a Delaware corporation

        By: /s/ James A. Sabala       Name: James A. Sabala
Title:  Senior Vice President & CFO        



 



BURKE TRADING INC.,   a Delaware corporation         By: /s/ James A. Sabala    
  Name: James A. Sabala
Title:  Vice President & Treasurer        



 

 
S-1

--------------------------------------------------------------------------------

 

 



HECLA ADMIRALTY COMPANY,

  a Delaware corporation         By: /s/ James A. Sabala      

Name: James A. Sabala
Title: Vice President & Treasurer

       



 



HECLA LIMITED,

  a Delaware corporation         By: /s/ James A. Sabala      

Name: James A. Sabala
Title: Vice President & Treasurer

       



 



SILVER HUNTER MINING COMPANY

  a Delaware corporation         By: /s/ James A. Sabala       Name: James A.
Sabala
Title: Vice President & Treasurer        



 



RHL HOLDINGS, INC.

 

a Delaware corporation

        By: /s/ Alan MacPhee      

Name: Alan MacPhee
Title: Vice President & Treasurer

       



 

 
S-2

--------------------------------------------------------------------------------

 

 



THE BANK OF NOVA SCOTIA, as a Lender

        By: /s/ Ray Clarke      

Name: Ray Clarke

      Title:  Managing Director   By: /s/ Elizabeth Daponte

Name: Elizabeth Daponte

Title:  Director



 



 
S-3

--------------------------------------------------------------------------------

 

 

 



ING CAPITAL LLC, as a Lender

        By: /s/ Remko van de Water       Name: Remko van de Water       Title: 
Director  



 

 

 

S-4